DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 05/07/2021. Applicant has amended claims 1 and 38; and has left the rest of claims as previously presented. Claims 1-22, 24-28, 30-31 and 33-38 are pending, with claims 33-37 withdrawn from consideration.
Response to Amendment
Applicant’s amendments to the claims are not sufficient to overcome the 35 USC 112(a) rejections set forth in the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24-28, 30-31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "near-real time" in claims 1-22, 24-28, 30-31 and 38 is a relative term which renders the claim indefinite.  The term "near-real time" is not defined by the claim, Specifically, there is no way to determine what is the specific threshold or range of values that are considered to be “near-real time”. It is impossible to ascertain the metes and bounds of the claims due to this indefinite language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 24-28, 30-31 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing received data to a normalized data value.
	The limitation of comparing input data to a normalized data value, as drafted, is a method and system that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “specially programmed computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “specially programmed computer” language, “comparing” in the context of the claims encompasses a user either mentally or using pen and paper to manually compare the received data to a normalized value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components. Furthermore, it is noted that the usage of the computer and the sensors are consistent with their known usage in the art, and do not impart significantly more than the abstract idea to the claims. The claims are therefore held to be patent ineligible.
Regarding the dependent claims, they are directed to types of data and to further calculations. Data types and calculations do not integrate the abstract idea into a practical application nor are they significantly more than an abstract idea because the data types recited in the claims do not impart meaningful limits on practicing the abstract idea, and the calculations can be performed mentally.
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
In re Argument I
Applicant provides a blog article in an attempt to define the term “near-real time” however the article fails to provide a definition. Rather, the article provides a relative 
Applicant further argues about “operational intelligence”, however, this term is neither found in the originally filed specification nor in the claims thus the argument is moot for being directed to subject matter not in the claims. Applicant’s other argument is based on similar logic and is similarly held to be unpersuasive. The rejections are therefore maintained.

In re Argument II
Applicant argues that the claims are patentable because they include a specially programmed computer that processes data in near-real time. In response it is noted that the applicant has argued that near-real time is in the order of minutes, therefore, it is conceivable that a person could mentally, or with pen and paper, perform calculations in minutes. It is noted that the applicant defines the term “dynamically” as usually continuous – however, this definition does not preclude the interpretation of a person performing the calculations. Furthermore, since near-real time is defined in the order of minutes, it is entirely conceivable that the near-real time calculations happen in minutes. The applicant’s argument is unpersuasive and the rejection is maintained.
Applicant further argues the SiRF court decision, however it is noted that the decision has been made on a specific fact pattern that is not present in the current .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715